Title: From George Washington to James Geary, 21 June 1779
From: Washington, George
To: Geary, James


        
          Sir
          Smiths Clove [N.Y.] June 21st 1779
        
        Yr favr of yesterdays date I have received & must refer you, for the issuing the several articles in yr possession to a general order which I transmitted to you from West point, two or three days past—It may

be well to remind you, that more than one pr of overall must not be issued to a Soldier, untill each has recd, that quantity. I am Sr Yr Mo. Obet svt
        
          G.W.
        
      